- This is converted by Appatura JOHN HANCOCK BOND TRUST 601 Congress Street Boston, MA 02210 April 27, 2017 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Bond Trust (the “Trust”), on behalf of: John Hancock Global Conservative Absolute Return Fund John Hancock Global Short Duration Credit Fund John Hancock Government Income Fund John Hancock High Yield Fund John Hancock Investment Grade Bond Fund John Hancock ESG Core Bond Fund (collectively, the “Funds”) File Nos. 002-66906; 811-03006 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on April 10, 2017 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-17-002185), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-4311. Sincerely, /s/ Thomas Dee Thomas Dee Assistant Secretary Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
